DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2013/0329577 A1).
Regarding claim 1, Suzuki discloses a switch, comprising: an output port (26); an output buffer (16) coupled to the output port (26) and to buffer a number of packet flows to be transmitted via the output port (26) (e.g. fig. 1; paragraph [0029]-[0030], illustrating egress buffer coupled with output or egress port storing number of packets for transmission), wherein a respective packet flow corresponds to packets with one or more common header fields and is identified by an incoming flow identifier that is unique within an input port via which the packet flow is received (fig. 1; paragraph [0027]-[0030]; [0034]-[0035]; [0038]-[0042]; [0045]; [0050]; [0052]-[0053]; [0072]-[0074]; [0078]-[0082]; [0084]; [0086]; [0088]; and so on, explaining packets including header field  and identification are received via input ports); and an output buffer control logic block to allocate bandwidth on the output port based on a predetermined configuration among the packet flows (paragraph [0036]-[0037]; [0043]-[0044]; [0048]; [0054]; [0081]-[0082]; [0084]-[0086]; [0088]-[0089]; and etc., describing allocation of bandwidth on the output ports based on predetermined information such as rate), thereby allowing the packet flows to share the bandwidth on the output port with fairness (paragraph [0022]-[0024]; [0035]-[0040]; [0043]-[0044]; [0047]-[0052]; [0054]; [0063]-[0068]; [0071]-[0074]; and so on, illustrating the allocation of the bandwidth is shared among the egress ports with achieving or enforcing fairness).
Regarding claims 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding method and network system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 9, and 16, Suzuki discloses wherein while allocating bandwidth on the output port among the packet flows, the output buffer control logic block is further to allocate space in the output buffer among the packet flows based on the predetermined configuration (paragraph [0043]-[0044]; [0059]; and so on).
Regarding claim 3, 10, and 17, Suzuki discloses wherein the output port is an edge port to be coupled to an end host (figs. 1, 8, 10, 12, 14; and etc.).
Regarding claim 4, 11, and 18, Suzuki discloses wherein the output port is a fabric port to be coupled to another switch (figs. 1, 8, 10, 12, 14; and etc.).
Regarding claim 5, 12, and 19, Suzuki discloses wherein the predetermined configuration indicates that the bandwidth on the output port is to be shared substantially equally among the packet flows (paragraph [0044]; [0078]-[0079]; [0084]-[0086]; [0088]).
Regarding claim 6, 13, and 20, Suzuki discloses wherein at least one of the packet flows corresponds to a TCP session (paragraph [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of DODS (US 2018/0323898 A1).
Regarding claim 7, 14, and 21, as applied above, Suzuki discloses at least one of the packet flows. However, Suzuki doesn’t disclose the at least one of the packet flows corresponds to a UDP session.
DODS teaches the at least one of the packet flows corresponds to a UDP session (paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the at least one of the packet flows corresponds to a UDP session as taught by DODS into Suzuki in order to improve interoperability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461